Riddick, J. (dissenting). I concur in the dissenting opinion óf Mr. Justice Hughes, for it seems to me that the opinion of the court is not supported by either the reason or the letter of the law. Foster v. State, 45 Ark. 362, cited by the court, does not support its decision in this case. In that case - a person who purchased liquor for a minor was convicted of selling liquor to a minor. Speaking for myself, I have always doubted the correctness of that decision; for, as was said by the Supreme Court of Alabama in a .similar case, the defendant only aided the minor in making the purchase, and he cannot be more guilty than the principal for whom he acted. Bryant v. State, 82 Ala. 52; Campbell v. State, 79 Ala. 271. Had the minor purchased, he would not have been guilty, and, on principle, it would seem that neither would the agent who purchased for him be guilty. But, whether that case be correct or not, the distinction between it and the one here is broad. Had the liquor-dealer in that case sold direct to the minor, or had he known that he was selling to an agent for a minor, he would have been guilty of violating the law; but in this case the distiller had the right to sell in five-gallon packages to joint as well as to single purchasers. The statute says he may sell in original packages of not less than five gallons, and there is nothing to forbid him from selling a five-gallon package to as many persons as wish to purchase it jointly. The opinion of the court concedes this, as it admits the right of sale to a club composed presumably of more than one person. Now, if the distiller committed no crime in selling to several persons who purchased jointly, and the purchaser had the right to make a joint purchase, on what theory can the conviction of the defendant, who was only a purchaser, be sustained ? The court seems to base its opinion on the fact that he solicited the other purchasers to join with him in the purchase, and afterwards divided the whisky between them in proportion to their interests. But, if parties may lawfully make a joint purchase, it cannot be unlawful, in the absence of any statute forbidding it, for one to solicit others to join with him in such a purchase, provided, of course, he does not act for the seller, and has no interest in the sale other than as a purchaser. If they have the right to make a joint purchase, what law forbids them to divide it? The court admits that the agent of a club may purchase liquor of a distiller in five-gallon packages, for the use of the club, without making either himself or the distiller liable to a fine. As, in such a case, the whisky would be bought to be divided among the members of the club, how can this admission be consistent with the decision here, for what difference can it make, in law, whether the whisky is divided by the joint purchasers at the elegant quarters of a club by the glass, or at a vacant store house by the pint bottle? “So far as we have been able to discover,” says Mr. Black in his work on Intoxicating Liquors, “there is but a single reported decision in which it has been held that the purchaser of liquor, which is sold in violation of law, is guilty of an offense against the statute.” The case he referred to (State v. Bonner, 2 Head, 135) was afterwards overruled by the same court. Harney v. State, 8 Lea, 113. The reasoning of the court in State v. Bonner, by which it held that under a statute making it unlawful to sell liquor the person who bought was also guilty, was that the purchaser was as much to blame as the seller, and that the express prohibition to sell must be considered as implying a prohibition to purchase. This reasoning was disapproved in the later case of Harney v. State, 8 Lea, 113, the court holding that the offense was only mala prohibita, not mala in se, and the presumption should be that if the legislature had intended to forbid the purchase, as well as the sale, of intoxicating liquor, they would have said so. But the facts in the case here are not so strong against the defendant as in the case of State v. Bonner, which was overruled; for it seems to me that in this case the court has sustained a conviction when, under the statute, neither the seller not the buyer was guilty. The decision violates the ancient rule that criminal statutes should be strictly construed in favor of the defendant. Such statutes should be construed according to their plain, untechnical meaning, to the end that persons may not be entrapped into the commission of crimes of which the language of the statute gave them no warning. The evil of defendant’s conduct may be very apparent, but the legislature should furnish the statute forbidding it before the punishment is applied by the courts. As we have no statute forbidding the purchase of intoxicating liquor, I think that the court should have instructed the jury that if defendant acted only for the purchasers, and had no interest in the sale except as a purchaser, he should be acquitted.